Case 4:19-cr-O0060-RGE-CFB Document 204 Filed 03/09/20 Page 1of3

Judge Rebecca Goodgame Ebinger
United States District Court
Southern District of lowa

Re: Bert Bandstra
Case No: 4:19-CR-60

Dear Judge:

I am Cindy Bandstra , Bert Bandstra’s mother. I live in Chattanooga, TN where Bert grew up.
Bert is my oldest- his sister is 16 months younger. He was raised in a Christian loving home by
both my husband (his dad) and I along with his sister, Trisha. Bert was always active in sports
from 4 years old through sophomore year in college. He attended The Lutheran School from K-
8th grade and went to East Ridge HS. His dad coached many of his baseball & soccer teams. He
was nominated by the Tennessee press for “Mr Football” a state award, his senior year in high
school. He was also selected by his high school peers as “Mr East Ridge HS” finalist. Bert was
an athlete with good grades and received a scholarship to play football at Ellsworth Community
College in Iowa. Both my husband and I grew up in Iowa. Since he was a little boy, Bert has
always loved farming and the agriculture environment -- thanks to his farming grandparents, and

aunts/uncles.

During his sophomore year in college (March 8. 2006) my husband passed away very suddenly
from a heart attack. Bert was 20 & living in Iowa Falls at college. It was devastating for myself
and both of my kids. I’ve never had to do anything as tough as calling both of them at college
that morning to inform them their dad was gone. Bert did not want to move back to Chattanooga
he wanted to continue college in Iowa . As a mother I worried about both kids getting through
college without dad’s advice, etc. My daughter & I grew closer, but Bert became more distant.
My heart knew he was having emotional issues and not dealing with his grief. He quit going to
classes when he got to Iowa State & dropped out his junior year second semester. He wanted to
work full time & all the time. I think this was a way to keep his mind/hands occupied.

At this time he was introduced to the trucking industry and eventually bought his own rig.. It was
several years into this occupation I think where he became interested/involved in “drugs”, and
his life began to go in the ditch. His circle of friends changed to more people in the trucking
world. There were times he got himself back on track, but then he would stray off again. He

did not know how to reach out for help.

After his arrest he quickly became involved in NAR and began seeing a therapist -- I was seeing
my old Bert again. He is very remorseful for how he was living his life. My prayers were
answered. I have always been there for him . He has my full support and my love going forward.
I know he is a great young man and has a tremendous work ethic which all his employers have
recognized. He is ready to be the man he was raised to be!

Sincerely, Cindy Bandstra
Case 4:19-cr-O0060-RGE-CFB Document 204 Filed 03/09/20 Page 2 of 3

Judge Rebecca Goodgame Ebinger
United States District Court
Southern District of lowa

Re: — Bert Bandstra

Case No: 4:19-CR-60

Dear Judge:

My name is Trisha Bandstra. I live in St Louis, Missouri and I am the Sales Director at KNOWiNK — an
election software company. Bert Bandstra is my brother.

Bert has struggled with bipolar/depression since I can remember. Unfortunately, until recently, people
have decided to be more public about mental illness and society is working to understand it. This was
not in time for my brother. He was 20 years old when our father was killed in a car accident. No one
knows the impact this can have on a young adult in the prime time of becoming a man. I feel at this
point my brother felt lost. We all did. Tragic death isn’t something anyone prepares you for. And
everyone has their own way of dealing with it. Bert never was able to cope with it. He decided that an
immediate high off of meth was going to be his coping mechanism. When you’re an addict (which J
think we all have tendencies to some extent, whether it be working out, eating healthy, cigarettes,
alcohol, drugs, etc.) it’s very hard to quit the ONE thing that makes you feel good — even when you
know it’s bad. He became unrecognizable. Who was this guy that was so close to me in age? Why is he
asking me for money? Why is he doing drugs? What is wrong? What could I have done to help?

Growing up, Bert was the sweetest. We had a great relationship. Being 16 months apart, we had a lot of
the same friends and would do things together on the weekends. I know all he ever wanted was to make
my dad proud. He was a star athlete and even received a scholarship to play college football at a junior
college in Iowa. He also was a charmer and a comedian. He knew how to make a group of people laugh.
Not because he wanted to be the center of attention, but because he always wanted others to have a good
time. He was never one that needed drugs or alcohol to have a good time. To be honest, I have never
seen the guy do any drug, and never known him to do anything other than meth.

All I want at this point is for him to be healthy again. I know he has been using drugs for years. Do I
think prison is the answer? I don’t know. I can’t say I have heard great things about what happens to
those who get lost in the system. Of course, I am also an advocate for those who do the crime pay the
time. But for someone who wasn’t directly affecting anyone other than himself, 10 years is too much.

He speaks with me at least 2 times a week. I know he is growing his relationship with God, reading
books, attending Narcotics Anonymous classes, and thinking about how to live life drug free when he is
released. He has spoken to both my mother and I about helping others just like him who took the wrong
path in life. He wants to work with those people to give them a chance to become better before things
get worse. Please give him the opportunity to be the man he was destined to be.

Sincerely,

Trisha Bandstra
Case 4:19-cr-O0060-RGE-CFB Document 204 Filed 03/09/20 Page 3 of 3

P.O. Box 22
Humboldt, IA 50548
February 29, 2020

The Honorable Rebecca Goodgame Ebinger
Judge of the Southern District of Iowa
123 East Walnut Street

Des Moines, IA 50309

In Re: U.S. v. Bert Andrew Bandstra
No. 4:19-cr-00060-004

Your Honor:

I am writing this letter in regards to Bert Bandstra. I am one of his
maternal aunts. I have struggled in writing this letter as I have
neither seen nor talked to Bert in almost ten years, although there has
been mutual correspondence since he’s become an inmate in the Polk

County Jail.

Bert, and his younger sister, grew up in Tennessee with loving parents.
He had access to experiences, adventures, and advantages that many do
not. He also had challenges that mariy do not, including the early
death of his father. As a child, Bert was a fun-loving kid who enjoyed
coming to Iowa to visit his relatives and play with his cousins. He
loved being on the farm, a love that continues to this day. He was
always willing and happy to help with the hard work that is part of
farming. That willingness also continues to this day.

I have no explanation or excuse as to why Bert finds himself in the
situation he’s currently in. Only he can answer that. I can only
surmise that he has spent a lot of his life trying to please others;
and when he ultimately fell short, as inevitably we all do, without the
maturity, life experiences, and tools needed to deal with that, he
instead chose unhealthy and illegal means.

Bert has indicated a desire to change his life and seems to have taken
the first steps towards that goal. Only he knows if he is sincere. I
know he has a long, hard road ahead of him; and he will need the
support of friends and family along the way. I can say that as long as
he’s genuinely trying to better himself, I am willing to help him on
his journey.

Sincerely, .
, 4y , ~
A trite if tPbtthepe?

Shelly Phillips
